DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  Line 4 recites “attach an electronic tag”.   It appears that the electronic tag in line 4 is the same tag as that recited earlier in the claim at lines 2 and 3.  It is suggested that applicant amend the language to recite “attach the  electronic tag” .  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Parent claim 6 recites the limitation of “which is provided with cantilevers”, which limits the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is suggested that applicant either amend claim 6 to include the single cantilever (for example, by deleting “cantilevers” and inserting “at least one cantilever”). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by CN106516316A.
As to claim 1, CN106516316A discloses a device (see overall device in Figure 1) for embedding electronic tag (the RFID label) comprises: 

a tag conveying unit (shown especially in Figures 3 and 4) configured to transmit the electronic tag to a setting position (via the use of elements 11-22); and 
a tag grasping placing unit (inhale header 23, see especially Figure 5; also referred to as a “suction mark component”) configured to grasp and attach an electronic tag.

As to claim 2, CN106516316A discloses a the tag separating unit (see Figure 2, stripping platform 8) includes a tag plate (unlabeled, but visible in Figure 1 and supporting material volume 5) on which the electronic tag and base film are being placed by wrapping, a base film reel (material volume 5, see especially Figures 1 and 2, which shows that material volume 5 is arranged as a spool or reel of material strip 5) around which the electronic tag and the base film are being wrapped, and a tag separating mechanism (stripping platform 8) configured to separate the electronic tag from the base film.  See the translation, disclosing “then can RFID chip is peeled off into base stock, and lies against stripping platform 8”.

As to claim 3, CN106516316A discloses a first driving device (motor 9) configured to drive the base film reel (material volume 5).  See the translation, disclosing that “according to 9 action of program controlled motor, is driven material strip 6 to move”

As to claim 4, CN106516316A discloses a guiding roller (locating wheel 7, see Figure 2) passing the electronic tag and the base film.  Figure 2 shows 4 guiding rollers., and the 

As to claim 5, CN106516316A discloses a photoelectric sensor (“fibre optical sensor”) configured to detect the electronic tag.  See the translation, disclosing “one the second induction apparatus of setting below stripping platform 8, described second Induction apparatuss are Fibre Optical Sensor, to guarantee the position consistency of each chip, are drawn in order to inhale mark component 3.”

As to claim 9, CN106516316A discloses that the tag grasping placing unit (“suction mark component”) comprises a gripping jaw cylinder (6th cylinder 26), a gripping pressing cylinder (5th cylinder 25) connected to the gripping jaw cylinder (6th cylinder 26) and a placing cylinder (4th cylinder 24) connected to the gripping pressing cylinder (5th cylinder 25), wherein the gripping jaw cylinder (For example, the 6th cylinder 26, see Figre 5) is provided with a gripping jaw (sucker 28, see for example Figure 5) at the bottom.  It should be noted that CN106516316A utilizes additional cylinders such as 3rd cylinder 19 which also enables movement as claimed - and any sequence of the 3rd cylinder 19, 4th cylinder 24, 5th cylinder 25 and 6th cylinder 26 of CN106516316A could read on the sequence of the placing cylinder, gripping pressing cylinder and gripping jaw cylinder of the claims.  See, for example, claim 5, which recites “it is characterised in that the suction mark component includes fixing Frame, motion leading screw, movable block, the second cylinder, the 3rd cylinder, the 4th cylinder, the first fixed plate, the second fixed plate, the second slide rail, 3rd slide rail, the first slide block, the second slide block, rotary cylinder and suction header;” and claim 8, disclosing “it is characterised in that the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN106516316A as applied to claims 1-5 and 9 above.

As to claim 6, CN106516316A discloses tag conveying unit includes structures that read on cantilevers in the form of fixed plates, slide blocks and slide rails.  See the translation, disclosing “Positioning clamp component includes the first cylinder 38, the first slide rail 37 and positioning fixture 2.  Positioning fixture 2 is arranged on the first slide rail 37, and the first cylinder 38 is arranged on the first slide rail 37, for driving positioning Fixture 2 is moved in the horizontal direction along the first slide rail 37;” and “First fixed plate 14 is fixed on movable block 13, the second slide rail 16 be arranged in the first fixed plate 14 and with motion silk Thick stick 11 is vertical, and the 3rd cylinder 19 is arranged on the second slide rail 16, and the second slide rail 16 and the first slide block 17 are slidably connected, the 3rd gas Cylinder 19 is used to drive the first slide block 17 to move along 16 in the vertical direction of the second slide rail. Second fixed plate 18 is fixed on the first slide block 17, and the 3rd slide rail 20 is arranged in the second fixed plate 18 and with second Slide rail 16 is parallel；4th cylinder 24 is arranged 
CN106516316A does not disclose that the tag conveying unit comprises a second driving device, a synchronous pulley connected to the second driving device and a synchronous belt connected to the synchronous pulley which is provided with cantilevers. 
However, the use of driving devices, pulleys and belts in lieu of the disclosed gas cylinders to drive cantilever or slide rail structures is notoriously well known and conventional.  Such structures provide conventional linear movements for ordinary mechanical components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the tag conveying unit comprises a second driving device, a synchronous pulley connected to the second driving device and a synchronous belt connected to the synchronous pulley which is provided with cantilevers in order to provide notoriously well known and conventional linear mechanical movements.

As to claim 7, CN106516316A does not disclose that the second driving device is motor.
However, the use of motors in lieu of the disclosed gas cylinders to drive cantilever or slide rail structures is notoriously well known and conventional.  Such structures provide conventional linear movements for ordinary mechanical components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the second driving device is motor in order to provide notoriously well known and conventional linear mechanical movements.


As to claim 8, CN106516316A discloses that the number of the cantilevers (slide rails) is in the range of 1 to 3.  CN106516316A discloses a first, second and third slide rail, which reads on a cantilever.
In any event, the selection of the number of cantilevers to be within the range of 1 and 3 is notoriously well known and conventional.  Such structures provide conventional linear movements for ordinary mechanical components.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the number of cantilevers to be within the range of 1 and 3 in order to provide notoriously well known and conventional linear mechanical movements.

As to claim 10, CN106516316A does not disclose a pressure regulating valve configured to adjust the pressure of the gripping jaw cylinder, the gripping pressing cylinder and the placing cylinder.
However, the use of a pressure regulating valve configured to adjust the pressure of the gripping jaw cylinder, the gripping pressing cylinder and the placing cylinder is notoriously well known and conventional.  Such structures provide conventional movement capabilities for ordinary pneumatic and hydraulic cylinders.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to utilize a pressure regulating valve configured to adjust the pressure of the gripping jaw cylinder, the gripping pressing cylinder and the placing cylinder in order to provide notoriously well known and conventional movement capabilities for ordinary pneumatic and hydraulic cylinders.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK